COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-168-CV
  
  
IN 
THE ESTATE OF ELLEN HARDEN, DECEASED
  
  
  
------------
 
FROM 
THE PROBATE COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        On 
May 27, 2004, we notified Appellant Gerald Harden, in accordance with rule 
42.3(a), that this court may not have jurisdiction over this appeal from the 
trial court’s April 19, 2004 “Order Authorizing Payment of Attorney’s Fees 
And Expenses” and “Order Modifying Order Authorizing Payment To Obtain 
Medical Records.”  Tex. R. App. P. 
42.3(a).  We stated that the appeal would be dismissed for want of 
jurisdiction unless Appellant or any party desiring to continue the appeal filed 
within ten days a response showing grounds for continuing the appeal.  See 
id.  No response has been filed.
        Because 
there is no final judgment or appealable interlocutory order, it is the opinion 
of the court that this case should be dismissed for want of jurisdiction.  
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.3(a), 43.2(f).
  
                                                          PER 
CURIAM
 
 
PANEL 
D:   WALKER, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
August 19, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.